EXHIBIT 10.02


WARRANT


THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933 (THE “ACT”) OR APPLICABLE STATE SECURITIES LAWS, AND THE
TRANSFER THEREOF IS PROHIBITED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE ACT, PURSUANT TO REGISTRATION UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
SUCH REGISTRATION. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT



Warrant To Purchase 3,002,000 Shares of Common Stock


ECO2 PLASTICS, INC.
(f.k.a., Itec Environmental Group, inc.)


Date of Issuance: July 24, 2007


No. _____


THIS CERTIFIES that, for value received, _______________________, or his/her/its
assigns (in either case, the “Holder”) is entitled to purchase, subject to the
provisions of this Warrant, from ECO2 Plastics, Inc., a Delaware corporation
(the “Company”), at the price per share set forth in Section 8 hereof, that
number of shares of the Company’s common stock (the “Common Stock”) set forth in
Section 7 hereof. This Warrant is referred to herein as the “Warrant” and the
shares of Common Stock issuable pursuant to the terms hereof are sometimes
referred to herein as “Warrant Shares.”


1. Holder Exercise of Warrant. This Warrant shall only be exercisable in whole.
To exercise this Warrant in whole, the Holder shall deliver to the Company at
its principal office, (a) a written notice, in substantially the form of the
exercise notice attached hereto as Exhibit A (the “Exercise Notice”), of the
Holder’s election to exercise this Warrant, which notice shall specify the
number of shares of Common Stock to be purchased and (b) this Warrant. The
Company shall as promptly as practicable, and in any event within twenty (20)
days after delivery to the Company of (i) the Exercise Notice, (ii) and this
Warrant, execute and deliver or cause to be executed and delivered, in
accordance with such notice, a certificate or certificates representing the
aggregate number of shares of Common Stock specified in such notice, provided
this Warrant has vested on or prior to the date such notice is delivered. Each
certificate representing Warrant Shares shall bear the legend or legends
required by applicable securities laws as well as such other legend(s) the
Company requires to be included on certificates for its Common Stock. The
Company shall pay all expenses and other charges payable in connection with the
preparation, issuance and delivery of such stock certificates except that, in
case such stock certificates shall be registered in a name or names other than
the name of the Holder, funds sufficient to pay all stock transfer taxes that
are payable upon the issuance of such stock certificate or certificates shall be
paid by the Holder at the time of delivering the Exercise Notice. All shares of
Common Stock issued upon the exercise of this Warrant shall be validly issued,
fully paid, and nonassessable.


The Warrant shall expire on April 15, 2015 (the “Expiration Date”). The Investor
may exercise the warrant at any time prior to the Expiration Date. The Company
has no restriction on the sale or transfer of the Warrant or Warrant Shares;
however, the Investor is required to comply with all state and U.S. laws and
regulations relating to security sales and transfers.


2. Reservation of Shares. The Company hereby covenants that at all times during
the term of this Warrant there shall be reserved for issuance such number of
shares of its Common Stock as shall be required to be issued upon exercise of
this Warrant.
 
 
 

--------------------------------------------------------------------------------

 
 
3.  Fractional Shares. This Warrant may be exercised only for a whole number of
shares of Common Stock, and no fractional shares or scrip representing
fractional shares shall be issuable upon the exercise of this Warrant.


4.  Transfer of Warrant and Warrant Shares. The Holder may sell, pledge,
hypothecate, or otherwise transfer this Warrant, in whole, in accordance with
and subject to the terms and conditions set forth in this Warrant and then only
if such sale, pledge, hypothecation, or transfer is made in compliance with the
Act or pursuant to an available exemption from registration under the Act
relating to the disposition of securities.


5.  Loss of Warrant. Upon receipt by the Company of evidence satisfactory to it
of the loss, theft, or destruction of this Warrant, and of indemnification
satisfactory to it, or upon surrender and cancellation of this Warrant, if
mutilated, the Company will execute and deliver a new warrant of like tenor.


6.  Rights of the Holder. No provision of this Warrant shall be construed as
conferring upon the Holder the right to vote, consent, receive dividends or
receive notice other than as expressly provided herein. Prior to exercise, no
provision hereof, in the absence of affirmative action by the Holder to exercise
this Warrant, and no enumeration herein of the rights or privileges of the
Holder, shall give rise to any liability of the holder for the purchase price of
any warrant shares or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.


7.  Number of Warrant Shares. This Warrant shall be exercisable for 3,002,000
shares of the Company’s Common Stock, as adjusted in accordance with this
Agreement.


8.  Exercise Price; Adjustment of Warrants.


a.  Determination of Exercise Price. The per share purchase price (the “Exercise
Price”) for each of the Warrant Shares purchasable under this Warrant shall be
equal to $0.06.
 
b. Net Issue Exercise. In lieu of exercising this Warrant, the Holder may elect
to receive Shares equal to the value of this Warrant (or the portion thereof
being canceled) by surrender of this Warrant at the principal office of the
Company together with notice of such election, in which event the Company shall
issue to the Holder a number of Shares computed using the following formula:


X =  Y (A-B)
             A


Where X  = the number of the Shares to be issued to the Holder.


 Y = the number of the Shares purchasable under this Warrant.


 A = the fair market value of one Share on the date of determination.


 B = the per share Exercise Price (as adjusted to the date of such calculation).


Fair Market Value. For purposes of this section, the per share fair market value
of the Shares shall mean:


(i)  If the Company's Common Stock is publicly traded, the per share fair market
value of the Shares shall be the average of the closing prices of the Common
Stock as quoted on the Nasdaq National Market or the principal exchange on which
the Common Stock is listed, or if not so listed then the fair market value shall
be the average of the closing bid prices of the Common Stock as published in The
Wall Street Journal, in each case for the fifteen (15) trading days ending five
(5) trading days prior to the date of determination of fair market value;


(ii)  If the Company's Common Stock is not so publicly traded, the per share
fair market value of the Shares shall be such fair market value as is determined
in good faith by the Board of Directors of the Company after taking into
consideration factors it deems appropriate, including, without limitation,
recent sale and offer prices of the capital stock of the Company in private
transactions negotiated at arm's length.
 
 
 

--------------------------------------------------------------------------------

 
 
c. Adjustment for Mergers or Reorganization, etc. In case of any consolidation
or merger of the Company with or into another corporation or the conveyance of
all or substantially all of the assets of the Company to another corporation,
this Warrant shall be exercisable into the number of shares of stock or other
securities or property to which a holder of the number of shares of Common Stock
of the Company deliverable upon exercise of this Warrant would have been
entitled upon such consolidation, merger or conveyance; and, in any such case,
appropriate adjustment (as determined by the Board of Directors of the Company)
shall be made in the application of the provisions herein set forth with respect
to the rights and interest thereafter of the holder of this Warrant, to the end
that the provisions set forth herein shall thereafter be applicable, as nearly
as reasonable may be, in relation to any shares of stock or other property
thereafter deliverable upon the exercise of this Warrant.


d.  NO IMPAIRMENT. THE COMPANY WILL NOT, THROUGH ANY REORGANIZATION, TRANSFER OF
ASSETS, CONSOLIDATION, MERGER, DISSOLUTION, ISSUE OR SALE OF SECURITIES OR ANY
OTHER VOLUNTARY ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF
ANY OF THE TERMS TO BE OBSERVED OR PERFORMED HEREUNDER BY THE COMPANY, BUT WILL
AT ALL TIMES IN GOOD FAITH ASSIST IN THE CARRYING OUT OF ALL THE PROVISIONS OF
THIS SECTION AND IN THE TAKING OF ALL SUCH ACTION AS MAY BE NECESSARY OR
APPROPRIATE IN ORDER TO PROTECT THE EXERCISE RIGHTS OF THE HOLDER OF THIS
WARRANT AGAINST IMPAIRMENT.


e. Issue Taxes. The Company shall pay issue taxes that may be payable in respect
of any issue or delivery of shares of Common Stock on exercise of this Warrant,
in whole; provided, however, that the Company shall not be obligated to pay any
transfer taxes resulting from any transfer requested by any holder in connection
with any such exercise.


f.  Reservation of Stock Issuable Upon Conversion. The Company shall at all
times reserve and keep available out of its authorized but unissued shares of
common stock, solely for the purpose of effecting the exercise of this Warrant,
such number of its shares of common stock as shall from time to time be
sufficient to effect the exercise of this Warrant; and if at any time the number
of authorized but unissued shares of common stock shall not be sufficient to
effect the exercise of this Warrant, the Company will take all appropriate
corporate action as may, in the opinion of its counsel, be necessary to increase
its authorized but unissued shares of common stock to such number of shares as
shall be sufficient for such purpose.


g.  Adjustment. The Exercise Price shall be adjusted downward in the event the
Company issues common stock (or securities exercisable for or convertible into
or exchangeable for common stock) at a price below the Exercise Price, to a
price equal to such issue price.


9. Certain Distributions. In case the Company shall, at any time, prior to the
Expiration Date, declare any distribution of its assets to holders of its common
stock as a partial liquidation, distribution or by way of return of capital,
other than as a dividend payable out of earnings or any surplus legally
available for dividends, then the Holder shall be entitled, upon the proper
exercise of this Warrant in whole prior to the effecting of such declaration, to
receive, in addition to the shares of common stock issuable on such exercise,
the amount of such assets (or at the option of the Company a sum equal to the
value thereof at the time of such distribution to holders of common stock as
such value is determined by the Board of Directors of the Company in good
faith), which would have been payable to the Holder had it been a holder of
record of such shares of common stock on the record date for the determination
of those holders of Common Stock entitled to such distribution.


10. Dissolution or Liquidation. In case the Company shall, at any time prior to
the Expiration Date, dissolve, liquidate or wind up its affairs, the Holder
shall be entitled, upon the proper exercise of this Warrant in whole and prior
to any distribution associated with such dissolution, liquidation, or winding
up, to receive on such exercise, in lieu of the shares of Common Stock to which
the Holder would have been entitled, the same kind and amount of assets as would
have been distributed or paid to the Holder upon any such dissolution,
liquidation or winding up, with respect to such shares of Common Stock had the
Holder been a holder of record of such share of Common Stock on the record date
for the determination of those holders of Common Stock entitled to receive any
such dissolution, liquidation, or winding up distribution.
 
 
 

--------------------------------------------------------------------------------

 
 
11.  Reclassification or Reorganization. In case of any reclassification,
capital reorganization or other change of outstanding shares of common stock of
the Company (other than a change in par value, or from par value to no par
value, or from no par value to par value, or as a result of an issuance of
common stock by way of dividend or other distribution or of a subdivision or
combination), the Company shall cause effective provision to be made so that the
Holder shall have the right thereafter by exercising this Warrant, to purchase
the kind and amount of shares of stock and other securities and PROPERTY
RECEIVABLE UPON SUCH RECLASSIFICATION, CAPITAL REORGANIZATION OR OTHER CHANGE,
BY A HOLDER OF THE NUMBER OF SHARES OF COMMON STOCK WHICH MIGHT HAVE BEEN
PURCHASED UPON EXERCISE OF THIS WARRANT IMMEDIATELY PRIOR TO SUCH
RECLASSIFICATION OR CHANGE. ANY SUCH PROVISION SHALL INCLUDE PROVISION FOR
ADJUSTMENTS WHICH SHALL BE AS NEARLY EQUIVALENT AS MAY BE PRACTICABLE TO THE
ADJUSTMENTS PROVIDED FOR IN THIS WARRANT. THE FOREGOING PROVISIONS OF THIS
SECTION 12 SHALL SIMILARLY APPLY TO SUCCESSIVE RECLASSIFICATIONS, CAPITAL
REORGANIZATIONS AND CHANGES OF SHARES OF COMMON STOCK. IN THE EVENT THAT IN ANY
SUCH CAPITAL REORGANIZATION, RECLASSIFICATION, OR OTHER CHANGE, ADDITIONAL
SHARES OF COMMON STOCK SHALL BE ISSUED IN EXCHANGE, CONVERSION, SUBSTITUTION OR
PAYMENT, IN WHOLE, FOR OR OF A SECURITY OF THE COMPANY OTHER THAN COMMON STOCK,
ANY AMOUNT OF THE CONSIDERATION RECEIVED UPON THE ISSUE THEREOF BEING DETERMINED
BY THE BOARD OF DIRECTORS OF THE COMPANY SHALL BE FINAL AND BINDING ON THE
HOLDER.


12.  Miscellaneous.


a.  Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of, and be binding upon, the respective successors and
assigns of the parties, except to the extent otherwise provided herein. Nothing
in this Agreement, express or implied, is intended to confer upon any party,
other than the parties hereto or their respective successors and assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.


b.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to the
principles of conflict of laws thereof.


c. Counterparts; Delivery by Facsimile. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of this
Agreement may be effected by facsimile.


d.  Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.


e. Notices. Unless otherwise provided, any notice required or permitted
hereunder shall be given by personal service upon the party to be notified by
certified mail, return receipt requested and: (i) if to the Company, addressed
to ECO2 Plastics, Inc., 680 Second Street, Suite 200 San Francisco, California
94107, or at such other address as the Company may designate by notice to each
of the Investors in accordance with the provisions of this Section; and (ii) if
to the Warrant holder, at the address indicated on the signature page hereof, or
at such other addresses as such Holder may designate by notice to the Company in
accordance with the provisions of this Section.


f.  Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either prospectively or retroactively), only with the
written consent of the Company and a majority in interest of the Holders.


g.  Entire Agreement. This Agreement, the Memorandum (including the appendices
and schedules thereto) by and between the Company and the Holder, constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof and supersede all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the parties hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned hereby sets is hand and seal this ___ day of
___________, 2007.
 
ECO2 Plastics, Inc.
                      By:    

--------------------------------------------------------------------------------

Name: Rodney Rougelot
   
Title: Chief Executive Officer
   



Investor Name:  ____________________________________


Investor Address: __________________________________
 
 __________________________________
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


NOTICE OF EXERCISE


(To be signed only upon exercise of the Warrant)


To: ECO2 Plastics, Inc.



The undersigned, hereby irrevocably elects to exercise the purchase rights
represented by the Warrant granted to the undersigned on ______________ and to
purchase thereunder __________* shares of Common Stock of ECO2 Plastics, Inc.
(the “Company”).


Dated: ________________
 
 
_________________________________________
(Signature must conform in all respects to name
of holder as specified on the face of the Warrant)
 
_________________________________________
(Please Print Name)
 
_________________________________________
(Address)
 
* Insert here the number of shares being exercised, without making any
adjustment for additional Common Stock of the Company, other securities or
property which, pursuant to the adjustment provisions of the Warrant, may be
deliverable upon exercise.
 
 
 

--------------------------------------------------------------------------------

 